Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 03/29/2021.
3.	Claims 19-23, 25-30 and 32-37 are currently pending in this Office action.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Ms. Lisa Benado on 05/04/2021.
6.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Cancel claims 24, 31 and 39.
Rewrite claims 19, 26 and 33 as shown below:




Claim 19.  (Currently Amended)  A computer-implemented method comprising:
receiving, using one or more computing devices, a plurality of content items associated with at least one activity of a user, wherein each of the content items of the plurality of content items is associated with a respective time;
autonomously selecting content items of the plurality of content items based on predefined criteria, wherein at least one of the selected content items includes multimedia and wherein the selected content items include a first content item associated with a first time and a second content item associated with a second time;
autonomously arranging the selected content items based on the respective time, wherein the first time associated with the first content item occurs before the second time associated with the second content item;
determining title information based on the selected content items; 
autonomously generating a language-agnostic title based on the title information for translation to a language understandable to a recipient of a visual story; 
determining a time interstitial between the first time associated with the first content item and the second time associated with the second content item; and
generating [[a]]the visual story on a graphical user interface of the one or more computing devices including the selected content items, the language-agnostic title, and a phrase indicative of the time interstitial to describe relative passing of time between the first content item and second content item.

Claim 26.  (Currently Amended)  A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a plurality of content items associated with at least one activity of a user, wherein each of the content items of the plurality of content items is associated with a respective time;
autonomously selecting content items of the plurality of content items based on predefined criteria, wherein at least one of the selected content items includes multimedia and wherein the selected content items include a first content item associated with a first time and a second content item associated with a second time;
autonomously arranging the selected content items based on the respective time, wherein the first time associated with the first content item occurs before the second time associated with the second content item;
determining title information based on the selected content items; 
autonomously generating a language-agnostic title based on the title information for translation to a language understandable to a recipient of a visual story; 
determining a time interstitial between the first time associated with the first content item and the second time associated with the second content item; and
generating [[a]]the visual story on a graphical user interface including the selected content items, the language-agnostic title, and a phrase including the time interstitial to describe relative passing of time between 

Claim 33.  (Currently Amended)  A system comprising:
		one or more processors; and
	one or more non-transitory computer-readable media coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause performance of operations comprising:
receiving a plurality of content items associated with at least one activity of a user, wherein each of the content items of the plurality of content items is associated with a respective time;
autonomously selecting content items of the plurality of content items based on predefined criteria, wherein at least one of the selected content items includes multimedia and wherein the selected content items include a first content item associated with a first time and a second content item associated with a second time;
autonomously arranging the selected content items based on the respective time, wherein the first time associated with the first content item occurs before the second time associated with the second content item;
determining title information based on the selected content items; 
autonomously generating a language-agnostic title based on the title information for translation to a language understandable to a recipient of a visual story; 
determining a time interstitial between the first time associated with the first content item, the language-agnostic title, and the second time associated with the second content item; and
the visual story on a graphical user interface including the selected content items and a phrase including the time interstitial to describe relative passing of time between the first content item and second content item.

Allowable Subject Matter
7.	Claims 19-23, 25-30 and 32-37 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 19-23, 25-30 and 32-37, the prior art fails to disclose or make obvious a non-transitory computer-readable medium, a system or a computer-implemented method comprising, in addition to the other recited features of the claim, the features of receiving a plurality of content items associated with at least one activity of a user; autonomously selecting content items of the plurality of content items based on predefined criteria; autonomously arranging the selected content items based on the respective time; determining title information based on the selected content items; autonomously generating a language-agnostic title based on the title information for translation to a language understandable to a recipient of a visual story; determining a time interstitial between the first time associated with the first content and the second time associated with the second content item; and generating the visual story on a graphical user interface of the one or more computing devices including the selected content items, the language-agnostic title, and a phrase indicative of the time interstitial to describe relative passing of time between the first content item and second content item in the manner recited in claims 19, 26 or 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/MONICA M PYO/Primary Examiner, Art Unit 2161